PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 15/391,624
Filed: 27 Dec 2016
For: SYSTEM AND METHOD FOR INSTALLING OR REMOVING A SEAL SUB FROM A RISER
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition, filed April 24, 2020, under 37 CFR 1.46(b)(2) to establish sufficient proprietary interest.

The application was filed on behalf of applicant Cameron International Corporation and named Terry Jason Smith, Karina Yanet Rivera, and Roger David Boisjolie as joint inventors. While an executed declaration was submitted for inventor Terry Jason Smith, substitute statements were submitted by applicant on behalf inventors Rivera and Boisjolie. It is for inventors Rivera and Boisjolie that the petition under 37 CFR 1.46(b) was filed.

Petitioners herein state:

Karina Yanet Rivera and Roger David Boisjolie were hired by the Petitioner and Applicant to work for pay at its Houston, Texas location (with management headquarters at 4601 Westway Park, Houston, TX 77041) during the period of at least December 2015 to December 2016. The claimed invention was conceived at least during this time as a result of work performed during working hours at the direction of Petitioner and Applicant and using its resources. To date, Karina Yanet Rivera and Roger David Boisjolie cannot be found or reached after diligent effort to execute a Declaration.

With respect to inventor Rivera, petitioners assert that the inventor was hired by Cameron International Corporation or its affiliates on or before December 2015. Petitioners have no provided no assignment records or employment records for Ms. Rivera. 

Petitioners further assert attempt may have been made to contact inventor Rivera between 2015 and 2016. However, no evidence of this assertion has been provided. Petitioners further assert that Ms. Rivera was contacted via electronic correspondence on April 22, 2020. Ms. Rivera responded to the electronic correspondence, but did not provide an executed declaration.

With respect to inventor Boisjolie, petitioners assert that Mr. Boisjolie was hired by Cameron International Corporation or its affiliates on or before December 2015. Petitioners have no provided no assignment records or employment records for Mr. Boisjolie.

Petitioners further assert attempt may have been made to contact Mr. Boisjolie between 2015 and 2016. However, no evidence of this assertion has been provided. Petitioners further assert that Mr. Boisjolie was contacted via electronic correspondence on April 22, 2020, however, the inventor did not respond to the electronic correspondence.

In accordance with 37 CFR 1.46(b), “[i]f an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter. If an application entering the national stage under 35 U.S.C. 371, or a nonprovisional international design application, is applied for by a person other than the inventor under paragraph (a) of this section, the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter must have been identified as the applicant for the United States in the international stage of the international application or as the applicant in the publication of the international registration under Hague Agreement Article 10(3).”

A grantable petition under 37 CFR 1.46(b)(2) requires: 

(1)	The fee set forth in § 1.17(g); 
(2)	A showing that such person has sufficient proprietary interest in the matter; and 
(3)	A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

The instant petition under 37 CFR 1.46(b) fails to satisfy requirement (2) set forth above. Petitioners assert that Cameron International Corporation has a sufficient proprietary interest in However, the petition is not accompanied by a proper showing of sufficient proprietary interest in the matter.

In accordance with MPEP 409.05, “[a] proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a 

The instant petition is not accompanied by an appropriate legal memorandum.

The substitute statement for inventor Rivera asserts that Ms. Rivera cannot be found or reached after diligent effort. However, the sole email sent to Ms. Rivera was sent on April 22, 2020, just two days before filing the instant petition. While Ms. Rivera respond with a question, she did not submit an executed declaration. In view of this limited communication with the inventor, it cannot be concluded that Ms. Rivera cannot be reached or located despite diligent effort.

The substitute statement for inventor Roger David Boisjolie also asserts that the inventor cannot be found or reached after diligent effort. However, the sole communication directed to the inventor was not an email, but was instead a message sent via Linkedin sent just two days before the instant petition was filed. In view of this single electronic communication via Linkedin, it cannot be concluded that petitioners have satisfied the standard for establishing that the “inventor cannot be found or reached after diligent effort.”

Any request for reconsideration of this decision must establish that applicant Cameron International Corporation has sufficient proprietary interest in the matter. Petitioners may submit an appropriate legal memorandum and a copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a sufficient proprietary interest. Alternatively, petitioners may provide additional information and documentary evidence to establish that the inventors cannot be found or reached after diligent effort.

The instant petition purports that the applicant has sufficient proprietary interest in this matter. However, the substitute statements submitted for inventors Rivera and Boisjolie identify the relationship between applicant Cameron International Corporation to the inventors as “person to whom the inventor is obligated to assign.” Were this applicant a “person to whom the inventor is obligated to assign,” a petition under 37 CFR 1.46(b) would be unnecessary. 

Accordingly, any request for reconsideration of this decision should be accompanied by substitute statements which clarify the relationship between the applicant and the non-signing inventors.

In view of the failure to meet the requirements of 37 CFR 1.46(b)(2)(ii), the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450


By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

Via Facsimile:		(571) 273-8300

Via EFS-Web

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions